 
 
I 
108th CONGRESS 2d Session 
H. R. 4932 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. DeFazio introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish management priorities for Federal forest lands in Oregon and Washington located west of the Cascade Crest that will protect old growth timber while improving the health of young managed stands, increasing the volume of commercial timber available from these lands, and providing economic opportunities in local communities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Northwest Rural Employment and Forest Restoration Act of 2004. 
2.DefinitionsIn this section: 
(1)Northwest forest planThe term Northwest Forest Plan means the collection of documents issued in 1994 and entitled Final Supplemental Environmental Impact Statement and Record of Decision for Amendments to Forest Service and Bureau of Land Management Planning Documents within the Range of the Northern Spotted Owl and Standards and Guidelines for Management of Habitat for Late-Successional and Old-Growth Forest Related Species Within the Range of the Northern Spotted Owl. 
(2)Westside forest landThe term Westside Forest land refers to the publicly owned Douglas fir and western hemlock forests in Oregon and Washington that are covered by the Northwest Forest Plan, located west of the Cascade Crest, and administered by the Bureau of Land Management or the Forest Service. These forests generally belong to the western hemlock and pacific silver fir plant associations and have their geographic center north of the mixed conifer and pine series characteristic of Southern Oregon. These forests are found within the boundaries of the Mt. Baker-Snoqualmie National Forests, Olympic National Forest, Gifford Pinchot National Forest, Siuslaw National Forest, Mount Hood National Forest, Willamette National Forest, Umpqua National Forest, Rogue River National Forest, Salem Bureau of Land Management District, Eugene Bureau of Land Management District, Roseburg Bureau of Land Management District, Coos Bay Bureau of Land Management District, and Medford Bureau of Land Management District. 
(3)forest healthThe term forest health, with respect to an area of Westside Forest land, refers to the ability of the land to support viable native species assemblages or to have, or be developing, historic species composition, function, and structure and hydrologic function. 
(4)Late-successional reserveThe term late-successional reserve means land area designated as a late-successional reserve pursuant to the Northwest Forest Plan. 
(5)Old growthThe term old growth means late-successional and mature multi-storied conifer forest stands, more than 120 years old as of the date of the enactment of this Act, that provide, or are likely to provide, complex habitat for associated species assemblages. 
(6)Young managed standsThe term young managed stand means a stand of trees where the overstory has been mechanically removed and the stand has been artificially regenerated.  
3.FindingsCongress finds the following: 
(1)The Northwest Forest Plan can be better implemented. Better implementation and funding of the Northwest Forest Plan could significantly improve protection for native forest ecosystems and wildlife and substantially increase timber production and economic opportunities for rural communities.  
(2)Logging of old-growth forests diminishes a unique natural heritage, as well as habitat for rare, threatened and endangered species. Old-growth logging creates intense public controversy that has prevented attainment of the social and economic goals of the Northwest Forest Plan. Thinning in younger, previously managed forests, on the contrary, can help recover habitat, reduce controversy, and create certainty and stability in wood fiber production.  
(3)To improve habitat and to capture future commodity production potential, the Forest Service and Bureau of Land Management should implement an accelerated thinning regime across a wide landscape, primarily in young managed stands.  
(4)There are vast unmet thinning needs on Westside Forest lands. Currently there are over 1,000,000 acres of young managed stands designated as late-successional reserves within the range of the Northwest Forest Plan that need immediate thinning or will need thinning in the near future. Additionally, there are approximately 1,000,000 acres of young managed stands designated as matrix on these lands that are also in immediate need of thinning or will need thinning in the near future.  
(5)The Forest Service estimates that thinning the millions of acres of young managed stands on Westside Forest lands could produce approximately 6,000,000,000 board-feet of commercial timber over the next couple of decades.  
(6)The timber industry in Oregon and Washington has largely re-tooled its existing mills to process the smaller-diameter commercial timber generated from thinning young managed stands and is no longer dependent on large-diameter old-growth trees.  
(7) A program of intensive and accelerated thinning in young managed stands could annually yield twice the volume of commercial timber products than the volume currently being produced from Federal lands under the Northwest Forest Plan.  
(8) The Olympic and Siuslaw National Forests represent nine percent of the National Forest land base in Oregon and Washington under the Northwest Forest Plan, but in 2003 produced almost 20 percent of the volume in this area. A number of factors account for this fact, but the primary reason for these forests’ productivity is the absence of appeals and litigation due to an emphasis on thinning young managed stands.  
(9)The Siuslaw National Forest generates approximately 20,000,000 board-feet annually, with the potential to generate 50,000,000 board-feet, from young managed stands, resulting in millions of dollars for additional restoration projects, other forest accounts, payments to local counties, and the Federal Treasury.  
(10)The Gifford Pinchot National Forest was once the top producing forest in Washington. Harvest volumes dropped substantially, to approximately 2,000,000 board-feet of timber per year, due to controversy over old-growth logging. Since shifting to an emphasis on thinning young managed stands, the Gifford Pinchot National Forest can now produce nearly 18,000,000 board-feet of commercial timber annually with virtually no controversy, appeals, or litigation.  
(11)Thinning young managed stands could significantly contribute to improved forest health, water quality, wildlife and vegetation diversity, and the development of vital old growth forest ecosystems, while providing thousands of jobs and much-needed economic activity in depressed rural communities of Western Oregon and Washington.   
4.Inventory of Westside Forest land 
(a)Westside forest inventoryNot later than 180 days after the date of the enactment of this Act, each Forest Service and Bureau of Land Management administrative unit containing Westside Forest land shall— 
(1)identify different forest land management allocations, as amended by the Northwest Forest Plan; and 
(2)identify the location, acreage, and age of old growth stands, young managed stands, and other naturally occuring stands, regardless of land management allocation.  
(b)Existing inventoriesExisting forest inventories may be used to satisfy the requirements of this section, subject to an internal review confirming the accuracy of the inventory. 
5.Management Priorities for Westside Forest land 
(a)Forest health projects; prioritizationUpon completion of the forest inventory required by section 4 for a Forest Service or Bureau of Land Management administrative unit, the administrative unit shall plan and implement projects described in subsection (b) through (e) to enhance the forest health of Westside Forest land managed by the administrative unit. In selecting such projects, resources of the administrative unit shall be prioritized so that significant acreage identified in the inventory in the two categories described in subsections (b) and (c) are planned for treatment, and treatment has begun, before planning of projects described in subsections (d) and (e) is commenced.  
(b)Enhancement of late-successional forest developmentThe highest priority shall be given to projects involving variable density thinning treatments to enhance late-successional forest development in young managed stands in late-successional reserves. Projects shall avoid impacts to unstable slopes, and avoid disturbance to aquatic systems and soils. All projects shall comply with the management guidelines for late-successional reserves contained in the Northwest Forest Plan, except, notwithstanding the 80-year age limit for late-successional reserve management, active management to improve forest health in young managed stands may occur up to 120 years of age in a late-successional reserve. Appropriate thinning prescriptions for a late-successional reserve shall be site-specific to individual young managed stands, taking into account factors such as the slope aspect, soil type, hydrology, geomorphology, and vegetation composition of the site.  
(c)Improvement of young managed standsThe second highest priority shall be given to projects involving thinning in young managed stands designated for timber production in the matrix designed to increase the objectives of future timber production or enhanced habitat, or both objectives.  
(d)Testing of innovative management techniques and strategiesAn administrative unit may plan and implement silvicultural projects under this section that test new and innovative management techniques and strategies in adaptive management areas under the Northwest Forest Plan. Projects shall avoid impacts to unstable slopes, streams, and soils, as defined in the Northwest Forest Plan, as well as identified old growth forests. 
(e)Projects on matrix landFor matrix land containing old growth stands, an administrative unit shall not plan, advertise, contract, or implement any harvest of timber, except for noncommercial use, or noncommercial purposes in an emergency situation such as wildland fire-fighting. Other projects may include any management activity allowed by the Northwest Forest Plan. 
6.Preparation of programmatic environmental documentation 
(a)NEPA documentationBased on the forest inventory required by section 4 for a Forest Service or Bureau of Land Management administrative unit, the administrative unit may prepare programmatic environmental documentation pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) at the appropriate scale (District, watershed, or subwatershed) to study the significant environmental effects of the major Federal actions contemplated in projects authorized by section 5.  
(b)Elimination of repetitive discussions of issuesIf programmatic environmental documentation is prepared under subsection (a), the Forest Service or Bureau of Land Management administrative unit may eliminate repetitive discussions of the same issues and focus on the actual issues ripe for decision at subsequent levels of environmental review. Subsequent levels of environmental review may tier to the programmatic environmental document by summarizing the issues discussed in the broader statement and incorporate discussions from the broader statement by reference. 
7.Implementation requirements and authorization of appropriations 
(a)Relation to northwest forest planThis Act is intended to supplement the requirements of the Northwest Forest Plan. Except as provided in section 5, all projects on Westside Forest lands shall be planned and implemented in compliance with the Northwest Forest Plan and all other applicable laws. 
(b)Authorization of appropriationsThere are authorized to be appropriated $25,000,000 for each fiscal year to plan and implement projects under section 5. Amounts appropriated pursuant to this authorization of appropriation shall remain available until expended. This authorization of appropriations is in addition to any other authorization of appropriations for the Forest Service or the Bureau of Land Management. 
(c)Treatment of proceeds from certain projects 
(1)Retained proceedsSubject to paragraph (2), an administrative unit of the Forest Service or the Bureau of Land Management may retain proceeds from the sale of commercial timber resulting from a project described in section 5(b) for use in planning and implementing other projects under such section and other projects to improve forest health on Westside Forest lands. 
(2)Relation to other forest receipt lawsNothing in this Act shall affect deposits to the Knudsen-Vanderburg Reforestation Trust Fund established under section 3 of the Act of June 9, 1930 (16 U.S.C. 576b), the requirement to make payments to States or counties under any provision of law, or other obligations related to receipts obtained from the sale of forest products from Westside Forest lands.   
 
